Exhibit 10(dd) Form of FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN AMENDED AND RESTATED DEFERRED STOCK AWARD AGREEMENT AGREEMENT, originally dated as of and amended and completely restated as of February 11, 2010, between FPL Group, Inc. (hereinafter called the "Company") and (hereinafter called the "Participant"). 1.Grant of Deferred Stock Award.The Company hereby grants to the Participant as of (the “Effective Date”), a Deferred Stock Award (the “Deferred Stock Award”) consisting of shares of common stock of the Company, par value $.01 per share (“Common Stock”), which shares shall be subject to the restrictions noted below. The number of shares of Common Stock comprising the Deferred Stock Award from time to time shall be referred to in this Agreement as the "Deferred Stock."The Deferred Stock, together with any dividends or other earnings or proceeds derived therefrom, shall be referred to in this Agreement as the "Deferred Stock Award." [Mr.
